Citation Nr: 1328285	
Decision Date: 09/05/13    Archive Date: 09/16/13

DOCKET NO.  10-22 437A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a compensable rating for traumatic 
amputation, terminal phalanx, left middle finger (middle 
finger disability).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1945 to 
August 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2009 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

The Board notes that the Veteran requested a Travel Board 
hearing in his June 2010 formal appeal, VA Form 9; however, 
he withdrew this request in August 2013.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2012).  
38 U.S.C.A. § 7107(a) (2) (West 2002).

The Board notes that in May 2009, the Veteran submitted a 
notice of disagreement to a denial of overpayment waiver; 
this matter is referred to the Agency of Original 
Jurisdiction for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board is of the opinion that additional development is 
required before the Veteran's claim is decided. 

The Veteran's most recent VA examination to determine the 
degree of severity of his middle finger disability was 
performed in March 2009.  The Board notes that the claims 
file was not reviewed during this examination.  Moreover, in 
correspondence to VA in April 2009, the Veteran asserted 
that the VA examiner poked his middle finger with an unbent 
paper clip and asked if it hurt; this was the only time the 
examiner asked him if he experienced any pain.  The Veteran 
stated that during the examination, there were no questions 
regarding the pain in his finger despite the fact that the 
report stated that all ranges of motion of the fingers were 
full and pain free.  The Veteran indicated that he had pain 
in his middle finger.  The Veteran also submitted a 
statement in August 2009 that his middle finger was "only 
now hurting more in [his] old age..."

In light of this evidence suggesting that the Veteran's 
disability has increased in severity since the most recent 
VA examination, and the Veteran's general assertions that 
the VA examination was inadequate, the Board has determined 
that the Veteran should be afforded another VA examination 
to determine the current degree of severity of his middle 
finger disability.                  
  
Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should undertake 
appropriate development to obtain any 
outstanding medical records pertaining to 
treatment or examination of the Veteran 
for his service-connected middle finger 
disability during the period of the claim.

2.  Then, the RO or the AMC should arrange 
for the Veteran to be afforded a VA 
examination in order to ascertain the 
current severity of the service-connected 
traumatic amputation, terminal phalanx, 
left middle finger.  The claims folder 
must be made available to and reviewed by 
the examiner, and any indicated studies 
should be performed, to include X-ray 
examination.

All appropriate diagnostics should be 
accomplished and all clinical findings 
should be reported in detail.  The RO or 
the AMC should ensure that the examiner 
provides all information required for 
rating purposes.  In particular, the 
examination report should address and 
document the question of whether there is 
additional functional loss due to such 
factors as pain, fatigability, or lack of 
endurance.  

3.  The RO or the AMC should undertake any 
additional development it determines to be 
warranted.

4.  Then, the RO or the AMC should 
adjudicate the issue on appeal in light of 
all pertinent evidence and legal 
authority.  If the benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, he and his representative 
should be furnished a supplemental 
statement of the case and afforded the 
requisite opportunity to respond.  
Thereafter, if indicated, the case should 
be returned to the Board for further 
appellate action.

By this remand the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).

